Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00575-CR
____________
 
EX PARTE STEWART HUNTER ROBERTS
 
 
 
 

 
On Appeal from the
155th District Court
Austin County, Texas
Trial Court Cause No. 2008V-0013
 

 
M E M O R A N D U M   O P I N I O N
Appellant
appeals the trial court=s order of March 24, 2008, denying appellant=s application for habeas corpus,
claiming further prosecution of appellant was barred by double jeopardy. 
Appellant filed a timely motion for new trial.  Appellant=s notice of appeal was  filed on June
20, 2008.  The State filed a motion to dismiss the appeal, claiming that
appellant=s notice of appeal was not timely filed.  Appellant has filed no response
to the motion. 




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed or after the trial court enters an appealable order when the defendant
has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal may be filed
within ninety days after the date sentence is imposed if the defendant files a
timely motion for new trial.  See Tex.
R. App. P. 26.2(a)(2).  Rule 26.2(a)(2) does not include Aor other appealable order,@ in providing for the extended
deadline for filing a notice of appeal.  Thus, when an appellant is appealing
an order that does not involve imposition or suspension of a sentence, the
notice of appeal must be filed within thirty days of the date of signing of the
appealed order.  Ex parte Delgado, 214 S.W.3d 56, 58 (Tex. App.BEl Paso 2006, pet. ref=d).       Appellant=s notice of appeal was not filed
within thirty days of the date of signing of the order denying the application
for habeas relief.  Accordingly, we can take no action other than to dismiss
the appeal.  Id.
We grant
the State=s motion and order the appeal dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Yates, Anderson, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b).